DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 APEX METAL FABRICATION, INC.,
                          Appellant,

                                    v.

   M&J CONSTRUCTION COMPANY OF PINELLAS COUNTY, INC.,
     and FIDELITY AND DEPOSIT COMPANY OF MARYLAND,
                        Appellees.

                               No. 4D20-92

                         [February 11, 2021]

  Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Howard K. Coates, Jr., Judge; L.T.
Case Nos. 502017CA002693XXXXMB and 502017CA003322XXXXMB.

   Donald A. Niesen, Ryan P. Sullivan, and Christopher W. Lewis of
Niesen, Price, Worthy, Campo, P.A., Gainesville, for appellant.

   Joseph W. Lawrence, II, and Mike Piscitelli of Vezina, Lawrence &
Piscitelli, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.